PER CURIAM.
The plaintiffs, as purchasers, sued the defendants, as sellers, upon a land sale contract seeking a) specific performance, b) damages for breach of contract, and c) damages for unjust enrichment. After hearing oral argument on defendants’ motion for summary judgment, the trial court entered final judgment for the sellers, from which the buyers appeal. We find that there are triable issues of fact with respect to the claimed oral modification of the written agreement. Additionally, there are most certainly triable issues of fact with respect to unjust enrichment claim. For these reasons, summary judgment is reversed and the cause remanded for further proceedings.